Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Center for Tobacco Products,
(FDA No. FDA-2015-H-0220)

Complainant,
v.

Zu Rong Zou
d/b/a Grace Garden,

Respondent.
Docket No. C-15-1031
Decision No. CR3730

Date: March 27, 2015

INITIAL DECISION AND DEFAULT JUDGMENT

The Center for Tobacco Products (CTP) began this matter by serving an administrative
complaint on Respondent, Zu Rong Zou d/b/a Grace Garden, at 5025 Germantown
Avenue, Philadelphia, Pennsylvania 19144, and by filing a copy of the complaint with the
Food and Drug Administration’s (FDA) Division of Dockets Management. The
complaint alleges that Grace Garden unlawfully sold tobacco products to minors and
failed to verify that a purchaser was 18 years of age or older, thereby violating the
Federal Food, Drug, and Cosmetic Act (Act), 21 U.S.C. § 301 et seq., and its
implementing regulations, Cigarettes and Smokeless Tobacco, 21 C.F.R. pt. 1140. The
complaint likewise alleges that Respondent Grace Garden previously admitted to three
violations of regulations found at 21 C.F.R. pt. 1140 and, therefore, CTP seeks to impose
a $2,000 civil money penalty against Respondent Grace Garden.

As provided for in 21 C.F.R. §§ 17.5 and 17.7, on January 28, 2015, CTP served the
complaint on Respondent Grace Garden by United Parcel Service. In the complaint and
accompanying cover letter, CTP explained that, within 30 days, Respondent should pay

the penalty, file an answer, or request an extension of time in which to file an answer.
CTP warned Respondent that, if it failed to take one of these actions within 30 days, the
Administrative Law Judge could, pursuant to 21 C.F.R.§ 17.11, issue an initial decision
ordering it to pay the full amount of the proposed penalty.

Respondent Grace Garden has neither filed an answer within the time prescribed, nor
requested an extension of time within which to file an answer. Pursuant to 21 C.F.R.
§ 17.11, Lassume that the facts alleged in the complaint (but not its conclusory
statements) are true. Specifically:

e CTP previously issued a warning letter to Respondent Grace Garden on September
15, 2011, citing violations of 21 C.F.R. pt. 1140 on June 6, 2011, at Respondent’s
business establishment, 5025 Germantown Avenue, Philadelphia, Pennsylvania
19144;

e On July 5, 2013, CTP initiated a previous civil money penalty action, CRD Docket
Number C-13-955, FDA Docket Number FDA-2013-H-1452, against Respondent
for three violations of 21 C.F.R. pt. 1140 within a twenty-four month period. CTP
alleged two of those violations to have occurred on December 31, 2012;

e The previous action concluded when Zu Rong Zou, Respondent’s authorized
representative, settled the claims on Respondent’s behalf. On September 16,
2013, Mr. Zou signed an Acknowledgment Form in which he “admitt[ed] that the
violations . . . occurred, waiv[ed] his ability to contest the violations in the future,
and stat[ed] that he understood that that violations may be counted in determining
the total number of violations for purposes of future enforcement actions.” The
Administrative Law Judge closed the case on October 18, 2013;

e At approximately 1:43 p.m. on August 11, 2014, at Respondent’s business
establishment, 5025 Germantown Avenue, Philadelphia, Pennsylvania 19144,
FDA-commissioned inspectors observed that a person younger than 18 years of
age was able to purchase a package of Newport Box 100s cigarettes. The
inspector also documented that staff failed to verify, by means of photographic
identification containing a date of birth, that the purchaser was 18 years of age or
older.

These facts establish Respondent Grace Garden’s liability under the Act. The Act
prohibits misbranding of a tobacco product. 21 U.S.C. § 331(k). A tobacco product is
misbranded if sold or distributed in violation of regulations issued under section 906(d)
of the Act. 21 U.S.C. § 387f(d); see 21 U.S.C. § 387c(a)(7)(B); 21 C.F.R. § 1140.1(b).
The Secretary of the U.S. Department of Health and Human Services issued the
regulations at 21 C.F.R. pt. 1140 under section 906(d) of the Act. 21 U.S.C. § 387a-1;
see 21 U.S.C. § 387f(d)(1); 75 Fed. Reg. 13,225, 13,229 (Mar. 19, 2010).
The regulations prohibit the sale of tobacco products to any person younger than 18 years
of age. 21 C.F.R. § 1140.14(a). The regulations also require retailers to verify, by means
of photo identification containing a purchaser’s date of birth, that no tobacco purchasers
are younger than 18 years of age. 21 C.F.R. § 1140.14(b)(1).

A $2,000 civil money penalty is permissible under 21 C.F.R. § 17.2.

Order

For these reasons, | enter default judgment in the amount of $2,000 against Respondent
Zu Rong Zou d/b/a Grace Garden. Pursuant to 21 C.F.R. § 17.11(b), this order becomes
final and binding upon both parties after 30 days of the date of its issuance.

/s/
Catherine Ravinski
Administrative Law Judge

